07/12/2022



                                                                                Case Number: DA 22-0035




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No. DA 22-0035


BROAD REACH POWER, LLC,
    and
NORTHWESTERN ENERGY
    Appellants,

      v.

THE MONTANA DEPARTMENT OF PUBLIC SERVICE REGULATION,
MONTANA PUBLIC SERVICE COMMISSION,

      Appellee.


                  ORDER GRANTING EXTENSION OF TIME


      Appellants NorthWestern Energy and Broad Reach Power, LLC, having

filed an Unopposed Motion for Extension of Time pursuant to Rule 26(1) of the

Montana Rules of Appellate Procedure, and good cause appearing therefrom;

      IT IS HEREBY ORDERED that said motion is GRANTED. Appellants’

reply brief is due August 18, 2022.

      No further extensions will be granted.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           July 12 2022